The opinion of the court was delivered by
Peck, J.
It is not entirely clear, upon the facts stated in the case, that the plaintiff ever became an accepted soldier within the scope and meaning of the vote, he, cotemporaneously with being approved as fit for that purpose, having purchased his exemption by the payment of-the three hundred dollars commutation, as provided by the conscription act. But however this may be, the plaintiff cannot recover. It is very properly conceded by the plaintiff’s counsel that the act of 1863, authorizing towns to grant and vote bounties to drafted men, did not confer any authority on *584the town to grant a bounty to the plaintiff, as that act is confined, in the subjects of bounty, to such drafted men as either actually entered the military service of the United States, or became exempt therefrom by having furnished a person accepted as a substitute. The plantiff neither entered the military service nor became exempt therefrom by having furnished such substitute, but procured his exemption by the payment of the pecuniary commutation. There is no ground upon which the plaintiff can recover, unless we hold that, independent of any special statute on the subject, and in the face of the policy of the legislature as indicated in the proviso of the act of 1863 above mentioned, towns had power to grant such bounties. This we are not prepared to do. In Whitney v. Town of Athens, in this county, some four or five years ago, it was ultimately decided by this court adversely to the existence of such general power in towns to grant bounties to soldiers, and to which we adhere.
Judgment affirmed.